I concur in the judgment overruling appellant's assignment of error with one caveat. The trial court's decision was rendered prior to the release of Margolius. *Page 134 
Obviously then, the stipulations presented to the court were also prepared before Margolius's release. I note that Margolius
states: "We caution those who would interpret our decision as a wholesale opening of the computer files of our public agencies to any citizen who files a request. Indeed, it should be the rare instance in which a party making such a request would be able to demonstrate a need for the record stored on a magnetic medium in lieu of a paper copy." As noted in Judge Stephenson's dissenting opinion, the principal opinion's conclusion that the "record" establishes the required legitimate reason is subject to some dispute. However, in that I am not convinced that the burden of establishing the need for a diskette rather than paper was part of the substantive law at the time this case was decided, I am willing to overlook the failure of appellee to produce evidence on this matter.
Furthermore, I dissent on ACPOA's cross-appeal for the reasons stated in Judge Stephenson's dissenting opinion.